                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11        EDWARD LOPEZ,                                 Case No. 18-cv-04387-WHO (PR)

                                  12
                                                         Plaintiff,
Northern District of California




                                                                                          ORDER GRANTING
 United States District Court




                                  13
                                                  v.                                      DEFENDANTS’ MOTION FOR
                                                                                          SUMMARY JUDGMENT
                                  14        HOLLER, et al.,
                                                                                          Dkt. No. 25
                                  15
                                                         Defendants.

                                  16

                                  17                                         INTRODUCTION
                                  18            Plaintiff Edward Lopez alleges in this 42 U.S.C. § 1983 suit that his jailors at
                                  19   Pelican Bay State Prison violated his constitutional right to due process by depriving him
                                  20   of a beard trimmer for 14 months. To the extent Lopez has such a right to a beard trimmer,
                                  21   which I do not reach, he received any process he was due. And defendants certainly would
                                  22   be entitled to qualified immunity. Defendants’ motion for summary judgment is
                                  23   GRANTED.
                                  24                                            DISCUSSION
                                  25   I.       Background
                                  26            The allegations in the following factual summary are undisputed, unless specifically
                                  27   noted otherwise. In September 2017, Lopez, an inmate at Pelican Bay, ordered an electric
                                  28   beard trimmer from an approved vendor; it arrived at the prison in October 2017. (Compl.,
                                   1   Dkt. No. 1 at 6.) When Lopez went to pick it up, defendant Holler, a prison guard, told
                                   2   him “these trimmers are not allowed” and that the item had been sent back to the vendor.
                                   3   (Id.; Mot. for Summ. J. (MSJ), Dkt. No. 25 at 7.)
                                   4          Holler was following Pelican Bay’s policy. Although electric hair trimmers were
                                   5   generally allowed at CDCR institutions per the CDCR’s Authorized Personal Property
                                   6   Schedule, Pelican Bay had formally disallowed them and had sought approval from the
                                   7   CDCR for this disallowance. (MSJ, Dkt. No. 25 at 8.) (Id. at 8-9.) From October 2017 to
                                   8   December 2018, Pelican Bay identified electric hair trimmers as an “item exempt” from
                                   9   the CDCR’s authorized list or in the “exemption process.” (Id. at 9.)
                                  10          Lopez filed a grievance. At the first level of review, interviewer (and defendant)
                                  11   Sergeant B. Chaucer showed Lopez a May 2013 memorandum from associate director K.
                                  12   Harrington disallowing beard trimmers at Pelican Bay. (MSJ, Dkt. No. 25 at 7-8; Pl.’s
Northern District of California
 United States District Court




                                  13   Opp. (Opp.), Dkt. No. 34 at 7.) Lopez’s first-level grievance was denied.1 (MSJ at 7-8.)
                                  14   The second-level grievance reviewer cited Pelican Bay’s Authorized Personal Property
                                  15   Schedules. (Id. 8.) This document identified hair trimmers as exempt (or in the exemption
                                  16   process) from the allowed property list. (Id.) The grievance was denied at the second
                                  17   level.2 (Id.)
                                  18          The third-level reviewer saw matters differently. In June 2018, he ordered Pelican
                                  19   Bay to comply with the CDCR’s April 2014 Authorized Personal Property Schedule,
                                  20   which allows inmates to possess electric hair trimmers. (Id.) The examiner noted that
                                  21   while prisons may request that certain items be exempted from the approved list, they were
                                  22   not allowed to implement the exemption until CDCR had approved the requested property
                                  23   restriction. (Id.) Because Pelican Bay’s request had not been approved, the examiner
                                  24
                                       1
                                  25    The first-level grievance was partially granted because Lopez was given an explanation
                                       why the trimmer was disallowed. (MSJ, Dkt. No. 25 at 7.) The first-level reviewers were
                                  26   defendants Captain Love and Associate Warden Barneburg. (Id.)

                                  27
                                       2
                                         The second-level grievance was denied, “concurring with the first level decision to
                                       partially grant Lopez’s appeal on all issues except to allow purchase of the trimmer.”
                                  28   (MSJ, Dkt. No. 25 at 8.) Defendant (and Chief Deputy Warden) Bradbury “prepared and
                                       signed the second level review,” acting on behalf of Acting Warden Robertson. (Id.)
                                                                                    2
                                   1   directed the prison to abide by the CDCR’s authorized property list. (Id.)
                                   2         After the final examiner’s decision issued, Pelican Bay asked the CDCR for
                                   3   additional time (until October 2018) to “assess and review additional information”
                                   4   regarding the Authorized Personal Property Schedules. (Id. at 9.) In December 2018,
                                   5   Pelican Bay’s policies were revised to allow inmates to possess hair trimmers. (Id.) In
                                   6   November 2018, Lopez ordered another trimmer and took possession of it in December
                                   7   2018. (Id.)
                                   8         Lopez filed this § 1983 suit in response to the 14-month denial of a trimmer. In his
                                   9   complaint, he contends the disallowance was wrongful: his jailors failed to comply with
                                  10   state requirements for disallowing the trimmer. He names as defendants K. Harrington, an
                                  11   assistant director of Pelican Bay employees, who approved the memorandum disallowing
                                  12   trimmers3; J. Robertson, acting warden, whose involvement in this matter is slight4; D.
Northern District of California
 United States District Court




                                  13   Barneburg, associate warden, the first-level reviewer and decision-maker; D. Bradbury,
                                  14   chief deputy warden, the second-level reviewer and decision-maker; and correctional
                                  15   officers D. Love, a first-level reviewer and decision-maker; B. Chaucer, who interviewed
                                  16   Lopez for the first-level grievance review; and C. Holler, who signed the property
                                  17   disposition form in October 2017.
                                  18
                                  19

                                  20   3
                                         Defendants say that Harrington was “the person to whom Pelican Bay officials sent their
                                  21   May 31, 2013 Request for Approval to Disallow Beard Trimmers to.” (MSJ, Dkt. No. 25
                                       at 9.) They say Harrington did not himself sign the approval, but rather a representative
                                  22   signed on his behalf. (Id. at 9-10.)
                                       4
                                  23     Robertson was not working at Pelican Bay in October 2017 when Lopez was denied his
                                       trimmer — which is perhaps the reason Robertson was not listed in Lopez’s prison
                                  24   grievance. (MSJ, Dkt. No. 25 at 10; Compl., Dkt. No. 1 at 14-17.) Robertson had no
                                       involvement in promulgating the trimmer policy nor in its implementation. His only
                                  25   participation in the relevant events was to ask (i) the CDCR’s Office of Policy
                                       Standardization “for an update on previously granted exemptions to the Authorized
                                  26   Personal Property Schedules”; and (ii) the CDCR for additional time to asses and review
                                       additional information on the property schedules. (MSJ, Dkt. No. 25 at 10.) He is the
                                  27   ostensible second-level reviewer (his typed name appears beneath the signature on the
                                       grievance review decision), but Bradbury “prepared and signed the second level review,”
                                  28   acting on behalf of Robertson. (Id. at 8.)

                                                                                    3
                                   1   II.    Standard of Review
                                   2          Summary judgment is proper where the pleadings, discovery and affidavits
                                   3   demonstrate that there is “no genuine dispute as to any material fact and [that] the movant
                                   4   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those
                                   5   which may affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
                                   6   248 (1986). A dispute as to a material fact is genuine if there is sufficient evidence for a
                                   7   reasonable jury to return a verdict for the nonmoving party. Id.
                                   8          The party moving for summary judgment bears the initial burden of identifying
                                   9   those portions of the pleadings, discovery and affidavits which demonstrate the absence of
                                  10   a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
                                  11   Where the moving party will have the burden of proof on an issue at trial, it must
                                  12   affirmatively demonstrate that no reasonable trier of fact could find other than for the
Northern District of California
 United States District Court




                                  13   moving party. On an issue for which the opposing party by contrast will have the burden
                                  14   of proof at trial, as is the case here, the moving party need only point out “that there is an
                                  15   absence of evidence to support the nonmoving party’s case.” Id. at 325.
                                  16          Once the moving party meets its initial burden, the nonmoving party must go
                                  17   beyond the pleadings and, by its own affidavits or discovery, set forth specific facts
                                  18   showing that there is a genuine issue for trial. Fed. R. Civ. P. 56(c). The Court is
                                  19   concerned only with disputes over material facts and “[f]actual disputes that are irrelevant
                                  20   or unnecessary will not be counted.” Anderson, 477 U.S. at 248. It is not the task of the
                                  21   court to scour the record in search of a genuine issue of triable fact. Keenan v. Allan, 91
                                  22   F.3d 1275, 1279 (9th Cir. 1996). The nonmoving party has the burden of identifying, with
                                  23   reasonable particularity, the evidence that precludes summary judgment. Id. If the
                                  24   nonmoving party fails to make this showing, “the moving party is entitled to a judgment as
                                  25   a matter of law.” Celotex, 477 U.S. at 323 (internal quotations omitted).
                                  26   III.   Claims
                                  27          The first question to answer in defendants’ motion is whether Lopez was owed due
                                  28   process. If he was not, any deprivation did not constitute a violation of his federal rights
                                                                                      4
                                   1   and his suit fails. If he was, the question is what sort of process he was owed and whether
                                   2   he received it.
                                   3          Whether Lopez was owed due process is unclear. The Supreme Court case has held
                                   4   that a prisoner is entitled to procedural due process only if the restraint on his liberty
                                   5   “imposes atypical and significant hardship on the inmate in relation to the ordinary
                                   6   incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). In Sandin, the
                                   7   Supreme Court rejected a prisoner’s contention that his 30-day placement in administrative
                                   8   segregation violated this due process standard. If Sandin applies, the deprivation of a
                                   9   beard trimmer does certainly not impose an “atypical and significant hardship in relation to
                                  10   the ordinary incidents of prison life.”
                                  11          It is not clear that Sandin applies to a prisoner’s due process property claims; the
                                  12   circuit courts are not in agreement and the Ninth Circuit has not declared a position on the
Northern District of California
 United States District Court




                                  13   issue.5 Many California federal district courts, however, have held that Sandin applies to
                                  14   such claims. See, e.g., Shallowhorn v. Gonzalez, No. 1:11-cv-00305-GBC (PC), 2012 WL
                                  15   1551342 at *5-*6 (E.D. Cal. Apr. 30, 2012) (temporary deprivation of property does not
                                  16   pose an atypical and significant hardship when compared to the ordinary incidents of
                                  17   prison life); Eaves v. Castro, , No. 1:09-cv-01647-GBC PC, 2011 WL 220017 at *3 (E.D.
                                  18   Cal. Jan. 24, 2011) (deprivation of property does not pose an atypical and significant
                                  19   hardship); Vogelsang v. Tilton, No. CIV S-06-2083 JAM DAD P, 2008 WL 4891213 at *4
                                  20   (E.D. Cal. Nov. 12, 2008) (restriction on number of appliances a prison could keep in his
                                  21

                                  22
                                       5
                                         Cf. Cosco v. Uphoff, 195 F.3d 1221, 1224 (10th Cir. 1999) (extending Sandin’s atypical-
                                       and-significant-deprivation methodology to property claims by prisoners), and Abdul-
                                  23   Wadood v. Nathan, 91 F.3d 1023, 1025 (7th Cir. 1996) (suggesting that Sandin applies to
                                       property interest claims brought by prisoners) with Bulger v. U.S. Bureau of Prisons, 65
                                  24   F.3d 48, 50 (5th Cir.1995) (declining to extend Sandin’s methodology to property interest
                                       claims by prisoners).
                                  25
                                               The Ninth Circuit appears to have sided with the Fifth Circuit in an unpublished
                                  26   opinion, see Martin v. Upchurch, 67 F.3d 307 (9th Cir. 1995) (unpublished disposition),
                                       but unpublished opinions by the Ninth Circuit at the time of the Martin decision have no
                                  27   precedential effect. See 9th Cir. R. 36-3. But cf. Shinault v. Hawks, 782 F.3d 1053, 1057
                                       (9th Cir. 2015) (noting, without reference to Sandin, that state prisoner’s interest in funds
                                  28   in his prison account is protected liberty interest of which he may not be deprived without
                                       adequate process).
                                                                                       5
                                   1   cell did not impose an atypical or significant hardship); Martin v. Hurtado, No. 07cv0598
                                   2   BTM (RBB), 2008 WL 4145683 at *13 (deprivation of television did not pose an atypical
                                   3   or significant hardship); Owens v. Ayers, No. C 01-3720 SI (PR), 2002 WL 73226 at *2
                                   4   (N.D. Cal. Jan. 15, 2002) (three-month deprivation of property does not impose an atypical
                                   5   and significant hardship).
                                   6          Regardless of Sandin, it is not clear that Lopez had a property interest in the
                                   7   trimmer. Property interests that are protected by the due process clause exist, or fail to
                                   8   exist, according to state law. Board of Regents of State Colleges v. Roth, 408 U.S. 564,
                                   9   577 (1972). To assert such an interest, there must be a “legitimate claim of entitlement to
                                  10   it.” Id. Under California law a prisoner “does not have a general right to possess property
                                  11   in prison.” Schrubb v. Tilton, No. C-08-2986 TEH (PR), 2014 WL 4129577, at *5 (N.D.
                                  12   Cal. Aug. 21, 2014). Whether a due process property interest exists or fails to exist under
Northern District of California
 United States District Court




                                  13   state law, Lopez likely never had such an interest even if the CDCR allowed him to
                                  14   purchase and own a trimmer: “An inmate’s right to inherit, own, sell or convey real and/or
                                  15   personal property does not include the right to possess such property within the
                                  16   institutions/facilities of the department.” 15 Cal. Code Regs. § 3192.
                                  17          All that said, there is an argument that Lopez had some property interest in the
                                  18   trimmer. Violating CDCR regulation, Pelican Bay disallowed the trimmer. For purposes
                                  19   of this order only, I will assume without deciding that the CDCR’s authorized property list
                                  20   gave Lopez a right to possess the trimmer and that he could not be deprived of it without
                                  21   due process.
                                  22          If Lopez was owed process, he received it.6 He was notified that the trimmer had
                                  23
                                       6
                                  24    Lopez contends at times that because the CDCR allowed trimmers, defendants at Pelican
                                       Bay acted without authorization. This sort of allegation does not aid plaintiff. Neither the
                                  25   negligent nor intentional deprivation of property states a claim under § 1983 if the
                                       deprivation was random and unauthorized. See Parratt v. Taylor, 451 U.S. 527, 535-44
                                  26   (1981). The availability of an adequate state post-deprivation remedy, e.g., a state tort
                                       action, precludes relief because it provides sufficient process. See Zinermon v. Burch, 494
                                  27   U.S. 113, 128 (1990). California law provides an adequate post-deprivation remedy for
                                       any property deprivations. Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (citing
                                  28   Cal. Gov’t Code §§ 810-895). If the deprivation was unauthorized, the suit would be
                                       dismissed without prejudice to plaintiff pursuing relief in the state courts.
                                                                                     6
                                   1   been withheld, and he had the opportunity, through the prison grievance system, to
                                   2   challenge the decision. Indeed, his due process rights were ultimately vindicated and he
                                   3   was allowed to possess a trimmer.
                                   4          Even though a pre-deprivation process is often preferable, Memphis Light, Gas &
                                   5   Water Div. v. Craft, 436 U.S. 1, 19 (1978), a pre-deprivation hearing will not always be in
                                   6   order.7 “The necessity of quick action by the State or the impracticability of any pre-
                                   7   deprivation process” are important considerations. See Logan v. Zimmerman Brush Co.,
                                   8   455 U.S. 422, 436 (1982) (quoting Parratt v. Taylor, 451 U.S. 527, 539 (1981). “[W]here
                                   9   the potential length or severity of the deprivation does not indicate a likelihood of serious
                                  10   loss and where the procedures underlying the decision to act are sufficiently reliable to
                                  11   minimize the risk of erroneous determination, government may act without providing
                                  12   additional ‘advance procedural safeguards.’” Memphis Light, 436 U.S. at 19 (quoting
Northern District of California
 United States District Court




                                  13   Ingraham v. Wright, 430 U.S. 651, 680 (1977).
                                  14          This is not an instance in which a pre-deprivation hearing was appropriate. It
                                  15   makes little sense to allow a prisoner to possess an item considered dangerous contraband
                                  16   before instituting proceedings to deprive him of it. What makes more sense in terms of
                                  17   prison security is to deprive Lopez of the trimmer and then allow him to contest the
                                  18   deprivation. “Prison administrators . . . should be accorded wide-ranging deference in the
                                  19   adoption and execution of policies and practices that in their judgment are needed to
                                  20   preserve internal order and discipline and to maintain institutional security.” Bell v.
                                  21   Wolfish, 441 U.S. 520, 547 (1979).
                                  22          Furthermore, any due process violation was cured by the final reviewer’s granting
                                  23   of Lopez’s grievance and his directions to Pelican Bay to allow Lopez to possess the
                                  24

                                  25

                                  26
                                       7
                                         Pre-deprivation process seems to be favored when there is a “significant property
                                       interest.” Memphis Light, 436 U.S. at 19. In Memphis Light, it was adjudged that the
                                  27   deprivation of gas and electricity by municipal utility company required pre-deprivation
                                       hearing because “the cessation of essential services for any appreciable time works a
                                  28   uniquely final deprivation.” Id. The same cannot be said about the deprivation of a beard
                                       trimmer.
                                                                                     7
                                   1   trimmer. “Where a procedural error has been corrected in the administrative process . . .
                                   2   there has been no compensable due process violation. The administrative appeal is
                                   3   considered part of the process afforded, and any error in the process can be corrected
                                   4   during that appeals process without necessarily subjecting prison officials to liability for
                                   5   procedural violations at lower levels.” Torricellas v. Poole, 954 F. Supp. 1405, 1414 (C.D.
                                   6   Cal. 1997), aff’d, 141 F.3d 1179 (9th Cir. 1998). See Frank v. Schultz, 808 F.3d 762, 764
                                   7   (9th Cir. 2015) (“The district court properly granted summary judgment on Frank’s due
                                   8   process claim because, as our sister circuits have recognized, any procedural error was
                                   9   corrected through the administrative appeal process, and Frank ultimately did not lose any
                                  10   good time credits.”); Wycoff v. Nichols, 94 F.3d 1187, 1189 (8th Cir. 1996) (“[T]he
                                  11   [administrative] reversal of the case against Wycoff constituted part of the due process
                                  12   Wycoff received, and it cured the alleged due process violation based on the [prison]
Northern District of California
 United States District Court




                                  13   disciplinary committee’s initial decision to sanction Wycoff.”); Morissette v. Peters, 45
                                  14   F.3d 1119, 1122 (7th Cir. 1995) (per curiam) (“There is no denial of due process if the
                                  15   error the inmate complains of is corrected in the administrative appeal process. The
                                  16   administrative appeal process is part of the due process afforded prisoners.” (citation
                                  17   omitted)); Young v. Hoffman, 970 F.2d 1154, 1156 (2d Cir. 1992) (per curiam) (“[W]e
                                  18   need not decide whether Young suffered a denial of due process in connection with his
                                  19   disciplinary hearing, because . . . [t]he administrative reversal constituted part of the due
                                  20   process protection he received, and it cured any procedural defect that may have
                                  21   occurred.”).
                                  22          The claims against Harrington also fail on the grounds that his liability has not been
                                  23   established. Supervisory officials can be held liable if the policy they issued is so deficient
                                  24   that the policy “itself is a repudiation of constitutional rights.” Hansen v. Black, 885 F.2d
                                  25   642, 646 (9th Cir. 1989) (citing Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987)).
                                  26   Prison officials are entitled by state law to ask for exemptions from the CDCR’s list of
                                  27   permissible items and there is in fact a process through which such requests proceed.
                                  28   There is nothing in the record showing that issuing a ban on certain items while that
                                                                                      8
                                   1   process proceeds is a “repudiation of constitutional rights.”
                                   2             The record reflects that the decision concerning the beard trimmer was made to
                                   3   preserve institutional and inmate safety. The Supreme Court has held that “maintaining
                                   4   institutional security and preserving internal order and discipline are essential goals that
                                   5   may require limitation or retraction of the retained constitutional rights of both convicted
                                   6   prisoners and pretrial detainees.” Bell, 441 U.S. at 547. “Prison officials must be free to
                                   7   take appropriate action to ensure the safety of inmates and corrections personnel and to
                                   8   prevent escape or unauthorized entry.” Id. “[Prison practices] must be evaluated in the
                                   9   light of the central objective of prison administration, safeguarding institutional security.”
                                  10   Id. Because “the problems that arise in the day-to-day operation of a corrections facility
                                  11   are not susceptible of easy solutions,” prison administrators “should be accorded wide-
                                  12   ranging deference in the adoption and execution of policies and practices that in their
Northern District of California
 United States District Court




                                  13   judgment are needed to preserve internal order and discipline and to maintain institutional
                                  14   security.” Id.
                                  15             For all of these reasons, plaintiff’s claim fails.
                                  16   IV.       Qualified Immunity
                                  17             Finally, if Lopez had a due process right and that right was violated (and not cured
                                  18   by the administrative process), defendants would be entitled to qualified immunity.
                                  19             The defense of qualified immunity protects government officials “from liability for
                                  20   civil damages insofar as their conduct does not violate clearly established statutory or
                                  21   constitutional rights of which a reasonable person would have known.” Harlow v.
                                  22   Fitzgerald, 457 U.S. 800, 818 (1982). A court considering a claim of qualified immunity
                                  23   must determine whether the plaintiff has alleged the deprivation of an actual constitutional
                                  24   right and whether such right was clearly established such that it would be clear to a
                                  25   reasonable officer that his conduct was unlawful. See Pearson v. Callahan, 555 U.S. 223,
                                  26   235-36 (2009). “If no constitutional right would have been violated were the allegations
                                  27   established, there is no necessity for further inquiries concerning qualified immunity.” Id.
                                  28   at 201.
                                                                                          9
                                   1          The rule of qualified immunity protects “‘all but the plainly incompetent or those
                                   2   who knowingly violate the law;’” defendants can have a reasonable, but mistaken, belief
                                   3   about the facts or about what the law requires in any given situation. Saucier v. Katz, 533
                                   4   U.S. 194, 202 (2001) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). “Therefore,
                                   5   regardless of whether the constitutional violation occurred, the [official] should prevail if
                                   6   the right asserted by the plaintiff was not ‘clearly established’ or the [official] could have
                                   7   reasonably believed that his particular conduct was lawful.” Romero v. Kitsap County, 931
                                   8   F.2d 624, 627 (9th Cir. 1991). Even if the violated right is clearly established, qualified
                                   9   immunity shields an officer from suit when he makes a decision that, even if
                                  10   constitutionally deficient, reasonably misapprehends the law governing the circumstances
                                  11   he confronted. Brosseau v. Haugen, 543 U.S. 194, 198 (2004); Saucier, 533 U.S. at 205-
                                  12   06. If “the officer’s mistake as to what the law requires is reasonable . . . the officer is
Northern District of California
 United States District Court




                                  13   entitled to the immunity defense.” Id. at 205.
                                  14          Defendants are entitled to qualified immunity because it would not have been clear
                                  15   to a reasonable officer that his conduct was unlawful. Pelican Bay had banned beard
                                  16   trimmers. This ban was known to all involved in the deprivation and all conformed their
                                  17   behavior accordingly. There is nothing constitutionally offensive on the face of the ban. It
                                  18   is known and expected that prisons intimately govern everything a prisoner can do and
                                  19   possess. Defendants reasonably assumed that the ban was constitutional. When each
                                  20   person approved the deprivation (or acted to deprive), he was acting on instructions that
                                  21   the trimmer was contraband. If “the officer’s mistake as to what the law requires is
                                  22   reasonable . . . the officer is entitled to the immunity defense.” Saucier, 533 U.S. at 205.
                                  23          Harrington’s disallowance of an item he regarded as contraband during the time
                                  24   Pelican Bay sought to have trimmers disallowed is also protected by qualified immunity.
                                  25   Even if the violated right is clearly established, qualified immunity shields an officer from
                                  26   suit when he makes a decision that, even if constitutionally deficient, reasonably
                                  27   misapprehends the law governing the circumstances he confronted. Brosseau, 543 U.S. at
                                  28   198.
                                                                                      10
                                   1                                          CONCLUSION
                                   2          Defendants’ motion for summary judgment is GRANTED in favor of all
                                   3   defendants. (Dkt. No. 25.) The Clerk shall terminate all pending motions, enter judgment
                                   4   in favor of all defendants, and close the file.
                                   5          IT IS SO ORDERED.
                                   6         Dated: March 23, 2020
                                                                                              _________________________
                                   7
                                                                                              WILLIAM H. ORRICK
                                   8                                                          United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         11
